TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00700-CV



                                        M. L., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee




                FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
        NO. CV40855, THE HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant M. L. filed her notice of appeal on November 1, 2022. The appellate

record was complete on November 21, 2022, making appellant’s brief due on December 12,

2022. On December 8, 2022, counsel for appellant filed a motion for extension of time to file

appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Alan Bennett to file appellant’s

brief no later than December 29, 2022. If the brief is not filed by that date, counsel may be

required to show cause why he should not be held in contempt of court.
              It is ordered on December 9, 2022.



Before Justices Goodwin, Baker, and Kelly




                                              2